Citation Nr: 1204517	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-46 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for pulmonary disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is associated with the claims file.

When this case was before the Board in May 2011, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.

Subsequent to the certification of the Veteran's appeal, the Board received additional pertinent evidence that was not initially considered by the originating agency.  However, the evidence was accompanied by a written waiver of the Veteran's right to have the evidence initially considered by the originating agency, and thus the Board will consider it in making a decision on the merits of the claim.  See 38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

Pulmonary disability was not present in service and is not etiologically related to service.





CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in March 2009, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of this claim.  In this regard, the Board notes that service treatment records (STRs) and all post-service medical evidence identified by the Veteran were obtained.  In addition, pursuant to the Board's remand directive, the Veteran was also afforded a VA examination.  The Board has reviewed the examination report and has determined that it is in compliance with the Board's directive.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends, and testified before the undersigned VLJ, that he is entitled to service connection for a pulmonary disability as it is related to his active service.  Specifically, the Veteran asserts that he began experiencing breathing problems in service during advanced individual training in 1964 when he went on duty to do a "weed and seed" detail.  He testified that he could not breathe at that time and was treated with inhalers. 

The Board notes that the Veteran's STRs show that he was found to have hay fever, mild since 1965, medically treated on each occasion with no complications.  The STRs do not show that he was found to have any pulmonary disorder.  The report of his examination for discharge shows that his lungs and chest were found to be normal on clinical evaluation and that an X-ray examination of his chest was negative.

There is no post-service medical evidence suggesting the presence of any pulmonary disorder until many years following the Veteran's discharge from service.  VA records show that the Veteran was diagnosed with emphysema in 2009 and is currently being treated with medication and inhalers for allergy symptoms to include breathing difficulty.    

In response to the Board's May 2011 remand, the Veteran was afforded a VA examination in June 2011 in which he stated that he had shortness of breath since service.  He also reported that he had been a nonsmoker for the last 25 years but prior to that time had smoked one pack per day.  The VA examiner diagnosed emphysema and COPD.  The examiner stated that review of the claims file did not show any evidence of any respiratory condition during service.  The VA examiner opined that the most likely cause of the Veteran's pulmonary disorders was smoking, and that since the Veteran did not have any evidence of any breathing disorder in the service medical records, it was less likely than not that his respiratory disorders were related to military service.

In December 2011, Dr. M.A.P., M.D., submitted correspondence to VA in which it was noted that the doctor had been treating the Veteran for two years, primarily for his breathing disorders to include pulmonary disorder and emphysema.  The doctor opined that after complete testing, treatment, and review of his records and history of treatment in the military, that there was a high degree of medical certainty that the Veteran encountered these conditions (pulmonary disorder and emphysema) during his military service.

The Board acknowledges Dr. M.A.P.'s opinion that the Veteran encountered his pulmonary disorder and emphysema during his military service.

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion. Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In addition, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds that Dr. M.A.P.'s opinion is inadequate to serve as the basis of a grant of entitlement to service connection for pulmonary disability.  In this regard, the Board notes that the doctor provided a conclusory opinion with no rationale or reasoning.  Finally, the VA examiner's opinion is in direct opposition with the letter from the Veteran's private physician, indicating that the veteran's pulmonary disorders were not present in service and that the most likely cause of the Veteran's pulmonary disorders was smoking.  The VA examiner's opinion is properly supported and is consistent with the STRs showing no evidence of any pulmonary problems and normal pulmonary findings at discharge and with the veteran's documented history of cigarette smoking.  As noted above, service connection may not be granted for disability on the basis that it is attributable to a veteran's use of tobacco products during service.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA and his aforementioned testimony, in which it has generally been argued that his pulmonary disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  Moreover, the Board has no reason to doubt that the Veteran experienced symptoms related to the hay fever noted in the STRs.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The STRs show that the Veteran's lungs were normal at the time of his discharge from service and the more probative medical opinion of record is against the claim.

In sum, the Board has determined that the Veteran's current pulmonary disorders, diagnosed as emphysema and COPD, developed after the Veteran's discharge from service and are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for pulmonary disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


